DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 02/24/2021. In virtue of this amendments:
Claims 1-11 are currently amended; and thus, 
Claims 1-12 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP18190663.7 filed on 08/24/2018 has been received by the office on 02/24/2021.
Acknowledgment is made of this application’s status as a 371 of PCR/EP2019/071752 filed on 08/13/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 has been considered by the examiner. 
Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:  
Regarding claims 1 and 11, 	the claim uses the term “if” which is improper, as it implies there is uncertainty of whether the event will happen, which renders the claim unclear. The term should be replaced with “when” which refers to the time of a future situation or condition that is certain to happen. 
Regarding claims 2-9, the preamble of the claims should read –The electronic device as claimed…. - instead of “An electronic device as claimed…” 
Regarding claim 2, the “a lighting control device” recited on line 3 should read –the lighting control device- to present proper antecedent basis. 
	Regarding claim 10, the “a sensor device” recited on line 2 should read –the sensor device- to present proper antecedent basis. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 12, the claim recites a product that is a computer program without any structural recitations; the claim does not include a product that have a physical or tangible form.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the claim objections set forth in the current office action. 
The following is a statement of reasons for the indication of allowable subject matter this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1 and 11, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
if said electromagnetic sensor is oriented in a first orientation, transmit said sensor signal to a first device or application of a plurality of devices or applications , and 
if said electromagnetic sensor is oriented in a second orientation, transmit said sensor signal to a second device or application of said plurality of devices or applications.
Closest prior art of record US2018/0332689A1 discloses a luminaire for controlling a light output wherein the control of the luminaries is based on an orientation sensor signal generated by an orientation sensor. (¶42: the processor determine the orientation of the lighting module based on the orientation signal and control the light output of the lighting module) 
The prior art does not disclose transmitting the sensor signal to a different device based on different orientation. 
Regarding claims 2-10, the claims would be allowable based upon dependency of allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, which discloses control of device based upon orientation of the devices. 
US2013011370A1, US20150316250A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 7, 2021